DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the outer shape” in line 7 and claim 8 recites “the outer shape” in line 9. There is insufficient antecedent basis for this limitation, as the claims have been amended to recite “an outer perimeter” instead of “an outer shape”. The recitations of “the outer shape” are also made unclear as to whether they refer to the “exterior shape” of the motor box or the “outer perimeter” of the motor box extension.
Claims 2-7 and 9-14 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Walter-Seifart (U.S. Patent Application Publication No. 2018/0291682) in view of Spaggiari (U.S. Patent Application Publication No. 2010/0251538) and Murphy (U.S. Patent No. 5,522,601).
Regarding claims 1, 8, and 15, Walter-Seifart discloses a motorized awning roller assembly (10; paragraph 0091) comprising:
an awning roller (80);
a tubular motor (94) coupled with the awning roller to drive the awning roller (paragraph 0106), and
a seal enclosure [FIG. 2], including:
a motor box (104) having an exterior shape and sized to fit over an end of the tubular motor [FIG. 3],
a motor box extension (128) having an outer perimeter at a proximal end (at 146), wherein the motor box extension includes a circumferential protrusion (158) axially spaced from the proximal end that protrudes radially outward relative to the outer shape [FIG. 2], and
a seal (134; the form fit shape of the pressure piece 134 and the corresponding engagement with the roller 80 and the motor box extension 128 inherently forms a seal) engaging the circumferential protrusion of the motor box extension [FIG. 2] and engaging the awning roller for rotation with the awning roller (paragraph 0126), the seal being axially spaced from the motor box.
Walter-Seifart does not disclose that the outer perimeter is substantially identical to the exterior shape, a gasket, or that the seal is flexible.
Nonetheless, Spaggiari discloses a motor having a motor box (4) with an exterior shape and a motor box extension (3) having an outer perimeter substantially identical to the exterior shape [FIG. 4], and a gasket (13) sandwiched between the motor box and the motor box extension such that the motor box and the motor box extension are separated by the gasket (paragraph 0058) [FIG. 1].
Furthermore, Murphy discloses a seal enclosure for a drive member comprising a flexible seal (24; column 5, lines 17-19) engaging a circumferential protrusion (28) of a respective housing (11; the circumferential protrusion is provided on the stator 26, which is fixed to housing 11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor box and motor box extension of Walter-Seifart to have identical outer shapes and a gasket positioned between them, as taught by Spaggiari, in order to provide a watertight connection that protects the motor from damage from weather or other elements. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal of Walter-Seifart to have the flexible configuration taught by Murphy, in order to improve the seal at the opening of the roller, and to prevent the ingress of water or debris into the motor housing.
Regarding claims 2 and 9, Walter-Seifart discloses that the motor box extension comprises a first central opening that is sized to fit over the awning roller [FIG. 2] (at least the lip 146 of the motor box extension fits over the end of the awning roller).
Regarding claims 3, 4, 10, and 11, Walter-Seifart discloses the first central opening, but does not disclose the gasket.
Nonetheless, Spaggiari discloses a gasket having a central opening [FIGS. 1, 2, and 4], wherein the gasket has an outer shape corresponding to the exterior shape of the motor box [FIG. 1]. As set forth with respect to claims 1 and 9 above, it would have been obvious to have modified the enclosure of Walter-Seifart to include the gasket taught by Spaggiari, in order to improve the weather resistance of the assembly.
Regarding claims 5 and 12, Walter-Seifart discloses that the circumferential protrusion is disposed around an exterior surface of the motor box extension [FIGS. 6-8].
Regarding claims 6 and 13, Walter-Seifart discloses that the circumferential protrusion comprises an inclined surface [FIG. 6], and wherein the motor box extension further comprises a trough (128) on a motor box side of the circumferential protrusion [FIG. 3].
Regarding claims 7 and 14, Walter-Seifart discloses the seal, but does not disclose an interior circumferential ridge positioned over the inclined surface into engagement with the trough.
Nonetheless, Murphy discloses a flexible seal (24) comprising an interior circumferential ridge (92), wherein the interior circumferential ridge is positioned over an inclined surface (at 50) into engagement with a respective trough (56).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal and motor box extension of Walter-Seifart to include the inclined surface, trough, and interior circumferential ridge engagement taught by Murphy, in order to improve the resistance of the assembly against water and debris, and to facilitate assembly of the seal enclosure.

Response to Arguments
Applicant’s arguments, filed 6/13/22, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Walter-Seifart, Spaggiari, and Murphy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Applicant is invited to contact the examiner to discuss potential claim amendments to overcome the current rejection.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634